Citation Nr: 1622353	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of the hearing is of record.  On the day of the hearing, the Veteran submitted a written lay statement for which there is an automatic waiver of the RO's initial consideration; the Veteran's representative also indicated on the record that they waived the RO's initial consideration of this evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has bilateral hearing loss and tinnitus that are related to his in-service noise exposure as a cavalry scout.

A March 2012 VA audiology consultation shows that initial testing revealed elevated thresholds; however, with repeated re-instruction, audiologic test results were deemed as having good reliability and revealed normal hearing sensitivity in both ears.

The October 2012 VA examination revealed that the Veteran did not have disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385, as well as findings of abnormal ipsilateral and contralateral acoustic reflexes in the right ear.  The examiner determined that he could not provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  In so finding, the examiner indicated that the test results were not accurate due to claimant malingering, which made him suspicious of the subjective tinnitus report.  The examiner also indicated that he was referring the Veteran for an ABR (auditory brainstem response) test to obtain accurate high frequency specific results.

In an October 2012 clarifying opinion, a different VA examiner determined that the claimed hearing loss and tinnitus were less likely than not incurred in or caused by the in-service noise exposure.  In so finding, the examiner considered the in-service audiological testing and determined that the Veteran's hearing was well within the normal threshold values when he separated from service.  He explained that the temporary changes in some frequencies during the interim evaluations were transitory and did not appear at only test frequencies associated with noise-induced hearing loss from 3000 to 6000 Hertz.  On review, it does not appear that the examiner addressed the significance of the puretone measurement of 25 decibels in the left ear at 6000 Hertz present on both the April 1984 audiogram and June 1984 separation audiogram.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The examiner indicated that review of the recent examination report did seem to be consistent with slightly exaggerated thresholds.  The examiner also determined that there was no evidence that the Veteran had tinnitus associated with acoustic trauma because there was no evidence that he sustained a permanent threshold shift in either ear as a result of acoustic trauma.

During the Board hearing, the Veteran testified that his hearing has worsened since the October 2012 VA examination and that he has not had any other audiological testing.  The Veteran explained how he had not been exposed to the same level of noise outside of his service duties.   He also testified that he felt uncomfortable during the examination because the examiner kept re-testing him.  See Bd. Hrg. Tr. at 8-10, 14-18.

Although the VA examiners addressed questions related to the Veteran's current hearing loss and tinnitus, the medical evidence is somewhat unclear as to the etiology of the Veteran's claimed bilateral hearing loss and tinnitus, and the additional ABR testing recommended by the VA examiner has not yet been accomplished.  Accordingly, the Board finds that a new VA examination and medial opinion are needed for further clarification.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test, a puretone audiometry test, and an ABR test.

If the examiner determines that an ABR test is not necessary, he or she should provide an explanation for this determination.  See October 2012 VA examination report.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the October 2012 VA examination report and additional opinion.

The Veteran has contended that his hearing loss and tinnitus are related to his in-service duties as a cavalry scout; VA has acknowledged this noise exposure.  See, e.g., February 2013 notice of disagreement and September 2013 statement of the case.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or are otherwise related to the Veteran's military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to any hearing loss. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  

The examiner should also address the medical significance, if any, of the puretone measurement of 25 decibels in the left ear at 6000 Hertz present on both the April 1984 audiogram and June 1984 separation audiogram, as well as the findings of abnormal ipsilateral and contralateral acoustic reflexes in the right ear on the October 2012 VA examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




